Appeal by the defendant from a judgment of the Supreme Court, Kings County (Vaughan, J.), rendered November 2, 1995, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court’s Sandoval ruling was not an improvident exercise of discretion. The court properly determined that the probative value of evidence of prior convictions relating to the defendant’s placing his interests above those of society outweighed any prejudice to the defendant (see, People v Sandoval, 34 NY2d 371). Further, there is no per se rule as to the number of prior convictions which may be ruled admissible (see, People v Gray, 84 NY2d 709).
The trial court properly ruled that the statements made by unidentified bystanders were not admissible as' excited utterances since there was no evidence that those declarants spoke with personal knowledge of the facts (see, People v McNeil, 163 AD2d 329; People v Wright, 157 AD2d 534; People v Rivers, 109 AD2d 758; People v Rhodes, 96 AD2d 565). Miller, J. P., Altman, Goldstein and Florio, JJ., concur.